• Josiah Cobham Senior or his Attourny plt agt Robert Joanes Defdt in an action of the case for not paying the full and just quantity of Nine thousand & two hundred foote of Merchantable pine boards due according to bill under the hand of the sd Joans bearing date the. 6th of Decembt 1677. which is to the plaints great damage wth all other due damages &c. . . . The Jury . . . found for the plaint. nine thousand two hundred foote of Merchantable pine boards according to bill & costs of Court granted twenty one Shilling and eleven pence.
Execucion issud May. 3 d 1678.